559 S.E.2d 551 (2001)
354 N.C. 579
STATE of North Carolina
v.
Darrell Eugene STRICKLAND.
No. 483A95-2.
Supreme Court of North Carolina.
December 18, 2001.
James N. Freeman, Jr., Charlotte, Kimberly C. Stevens, N. Wilkesboro, for Strickland.
Steven F. Bryant, Assistant Attorney General, Kenneth W. Honeycutt, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the Superior Court, Union County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 18th day of December 2001."